USCA11 Case: 20-14276      Date Filed: 12/28/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14276
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RODERICK CORLION PEARSON,
a.k.a. Bullet,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 2:07-cr-00072-RDP-SGC-1
                   ____________________
USCA11 Case: 20-14276        Date Filed: 12/28/2021     Page: 2 of 6




2                      Opinion of the Court                20-14276


Before ROSENBAUM, GRANT, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Roderick Pearson, proceeding with counsel, appeals the dis-
trict court’s order dismissing his 28 U.S.C. § 2255 claim and denying
his pro se motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). He argues that the district court deviated from our
mandate, which ordered the district court to dismiss his 28 U.S.C.
§ 2255 claim on subject matter jurisdiction grounds, when it did not
resentence him on remand. He also argues that the district court
improperly analyzed his compassionate release claim under
U.S.S.G. § 1B1.13 and that his sentencing disparity combined with
his rehabilitation constituted an “extraordinary and compelling”
reason warranting relief.
                                I.

       “[W]e review the district court’s compliance with our man-
date in a previous appeal de novo.” United States v. Crape, 603
F.3d 1237, 1241 (11th Cir. 2010).
      [W]hen acting under an appellate court’s mandate, a
      district court cannot vary it, or examine it for any
      other purpose than execution; or give any other or
      further relief; or review it, even for apparent error,
      upon a matter decided on appeal; or intermeddle with
      it, further than to settle so much as has been re-
      manded.
USCA11 Case: 20-14276          Date Filed: 12/28/2021      Page: 3 of 6




20-14276                Opinion of the Court                           3

United States v. Amedeo, 487 F.3d 823, 830 (11th Cir. 2007) (quo-
tation marks omitted). Accordingly, the district court “must imple-
ment both the letter and spirit of the mandate” and consider our
opinion and “the circumstances it embraces.” United States v.
Mesa, 247 F.3d 1165, 1170 (11th Cir. 2001).
       Here, we only vacated the district court’s merits decision on
the § 2255 claim, not the 2017 judgment, which remained un-
changed even with the dismissal of his claim. The district court
properly implemented our mandate when it declined to address
Pearson’s sentence and dismissed his successive § 2255 claim for
lack of subjection matter jurisdiction.
                                  II.

       A determination about a defendant’s eligibility for a
§ 3582(c) sentence reduction is reviewed de novo. United States v.
Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021), petition for cert. filed,
No. 20-1732 (U.S. June 10, 2021). However, we review a district
court’s denial of a prisoner’s § 3582(c)(1)(A) motion for an abuse of
discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). “A district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.” Id.
(quotation marks omitted). We liberally construe pleadings filed
by pro se defendants. United States v. Webb, 565 F.3d 789, 792
(11th Cir. 2009). “[W]e can affirm the district court’s judgment on
any ground supported by the record—even if that ground was not
USCA11 Case: 20-14276         Date Filed: 12/28/2021      Page: 4 of 6




4                      Opinion of the Court                   20-14276

considered or advanced in the district court.” United States v. Gill,
864 F.3d 1279, 1280 (11th Cir. 2017).
        District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c)’s provisions. 18 U.S.C. § 3582(c); United States v. Jones,
962 F.3d 1290, 1297 (11th Cir. 2020), cert. denied, 141 S. Ct. 2635
(2021). As amended by § 603(b) of First Step Act of 2018, Pub. L.
115-391, 132 Stat. 5194 (“First Step Act”), that section now pro-
vides, in relevant part, that:
      the court, upon motion of the Director of the Bureau
      of Prisons [(“BOP”)], or upon motion of the defend-
      ant after the defendant has fully exhausted all admin-
      istrative rights to appeal a failure of the [BOP] to bring
      a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment . . . , after consider-
      ing the factors set forth in section 3553(a) to the extent
      that they are applicable, if it finds that . . . extraordi-
      nary and compelling reasons warrant such a reduc-
      tion . . . and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission.

18 U.S.C. § 3582(c)(1)(A).
       As we recently explained, to grant a reduction under
§ 3582(c)(1)(A), district courts must find that three necessary con-
ditions are satisfied, which are: “support in the § 3553(a) factors,
USCA11 Case: 20-14276        Date Filed: 12/28/2021    Page: 5 of 6




20-14276               Opinion of the Court                       5

extraordinary and compelling reasons, and adherence to § 1B1.13’s
policy statement.” United States v. Tinker, 14 F.4th 1234, 1237-38
(11th Cir. 2021). District courts do not need to address these three
conditions in any particular sequence as the absence of even one
forecloses a sentence reduction. Id.
         The policy statement applicable to § 3582(c)(1)(A) is found
in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. The commentary to
§ 1B1.13 states that “extraordinary and compelling” reasons exist
under any of the circumstances listed, provided that the court de-
termines that the defendant is not a danger to the safety of any
other person or to the community, as provided in 18 U.S.C.
§ 3142(g). See id., comment. (n.1). The commentary lists a defend-
ant’s medical condition, age, and family circumstances as possible
“extraordinary and compelling” reasons warranting a sentence re-
duction. Id., comment. (n.1). A prisoner’s rehabilitation is not, by
itself, an “extraordinary and compelling” reason warranting a sen-
tence reduction. Id., comment. (n.3). The commentary also con-
tains a catch-all provision for “other reasons,” which provides that
a prisoner may be eligible for a sentence reduction if “[a]s deter-
mined by the Director of the [BOP], there exists in the defendant’s
case an “extraordinary and compelling” reason other than, or in
combination with,” the other specific examples listed. Id., com-
ment. (n.1(D)).
       The policy statement in § 1B1.13 is applicable to all motions
filed under § 3582(c)(1)(A), including those filed by prisoners, and
thus, district courts cannot reduce a sentence under § 3582(c)(1)(A)
USCA11 Case: 20-14276         Date Filed: 12/28/2021    Page: 6 of 6




6                      Opinion of the Court                 20-14276

unless it would be consistent with § 1B1.13. Bryant, 996 F.3d at
1262. Notably, following the enactment of the First Step Act,
§ 1B1.13 continues to constrain a district court’s ability to evaluate
whether “extraordinary and compelling” reasons are present, and
“Application Note 1(D) does not grant discretion to courts to de-
velop ‘other reasons’ that might justify a reduction in a defendant’s
sentence.” Id. at 1248.
       Here, Pearson’s argument that the district court improperly
applied the policy statement in § 1B1.13 is foreclosed by our hold-
ing in Bryant that the policy statement is applicable to all motions
filed under § 3582(c)(1)(A). Next, the district court had no discre-
tion to determine what “other circumstances” may constitute an
“extraordinary or compelling” reason for release. As a result, Pear-
son’s arguments about his sentencing disparity, his rehabilitation,
and the district court’s failure to address those arguments also fail
because the district court could not determine that those issues
were “extraordinary and compelling.”
      AFFIRMED.